Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

THE BOSTON BEER COMPANY, INC.,

SCIV IRREVOCABLE TRUST U/A/D 12/23/07 A/K/A SAMUEL A CALAGIONE III

AND MARIAH CALAGIONE IRREVOCABLE TRUST F/B/O SAMUEL A

CALAGIONE IV DATED DECEMBER 23, 2007,

GCC IRREVOCABLE TRUST U/A/D 12/23/07 A/K/A SAMUEL A CALAGIONE III

AND MARIAH CALAGIONE IRREVOCABLE TRUST F/B/O GRIER C CALAGIONE

DATED DECEMBER 23, 2007,

THE CALAGIONE DYNASTY TRUST DATED NOVEMBER 12, 2018,

THE CALAGIONE FAMILY TRUST DATED DECEMBER 14, 2016,

AMENDMENT NUMBER ONE AND RESTATEMENT OF REVOCABLE TRUST OF

SAMUEL A. CALAGIONE III DATED NOVEMBER 12, 2018

AND

SAMUEL A. CALAGIONE III (AS THE HOLDER REPRESENTATIVE)

DATED JULY 3, 2019

 



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

     1  

ARTICLE II REGISTRATION RIGHTS

     3  

Section 2.01

   Trigger Events      3  

Section 2.02

   Registration Rights      3  

Section 2.03

   Registration Expenses      4  

Section 2.04

   Lapse of Rights      4  

Section 2.05

   Holder Representative as Agent      4  

ARTICLE III MISCELLANEOUS

     5  

Section 3.01

   Term      5  

Section 3.02

   Expenses      5  

Section 3.03

   Notices      5  

Section 3.04

   Assignment; Successors in Interest; No Third-Party Beneficiaries      6  

Section 3.05

   Headings      6  

Section 3.06

   Severability      6  

Section 3.07

   Amendment and Waiver      6  

Section 3.08

   Complete Agreement      6  

Section 3.09

   Counterparts      6  

Section 3.10

   Governing Law; Jurisdiction      7  

Section 3.11

   Further Assurances      7  

Exhibit A - Names and Addresses of the Holders

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of [•], 2019 (the “Effective Date”) by and among The Boston Beer Company,
Inc., a Massachusetts corporation (the “Company”), and the individuals/entities
identified on Exhibit A hereto (collectively, the “Holders” and, each
individually, a “Holder”). The Company and the Holders are sometimes
collectively referred to herein as the “Parties” and individually referred to
herein as a “Party.”

WHEREAS, the Parties desire to enter into this Agreement in order for the
Company to grant limited registration rights to the Holders in respect of the
shares of Class A Common Stock of the Company held by such Holders as further
set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used in this Agreement shall have the following meanings:

“Affiliate” of a Person means any other Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Business Day” means any day, excluding Saturday, Sunday and any other day on
which commercial banks in New York, New York are authorized or required by
applicable law to close.

“Change of Control Event” means the occurrence of any event whereby Mr. C. James
Koch, together with his family members and/or Affiliates, ceases to own, in the
aggregate, a majority of the issued and outstanding shares of Class B Common
Stock of the Company or the Company enters into an agreement or agreements to
sell or dispose of, in one or more related transactions, the rights to
manufacture and distribute all or substantially all of the Company’s and its
Affiliates’ brands.

“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

“Designated Courts” has the meaning set forth in Section 3.10 below.

“Effective Date” has the meaning set forth in the preamble.

 



--------------------------------------------------------------------------------

“Electronic Delivery” has the meaning set forth in Section 3.09 below.

“Governmental Authority” means any federal, national, state, provincial or local
government, or political subdivision thereof, or any multinational organization
or any authority, agency or commission entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, or any court or tribunal (or any department, bureau or division thereof,
or any governmental arbitrator or arbitral body).

“Holder(s)” has the meaning set forth in the preamble.

“Holder Representative” means Samuel A. Calagione III.

“Merger Agreement” means that certain Merger Agreement by and among the Company,
Canoe Acquisition Corp., the Holder Representative, Ms. Mariah D. Calagione and
Dogfish Head Holding Company, a Delaware corporation.

“MUPA” means that certain Membership Unit Purchase Agreement by and among the
Company, the Holder Representative, Ms. Mariah D. Calagione and Dogfish East of
the Mississippi LP, a Delaware limited partnership.

“Party” or “Parties” each has the respective meaning set forth in the preamble.

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a limited partnership, limited liability partnership,
a trust or any other entity or organization or a Governmental Authority.

“Register” means the filing of a Registration Statement with the SEC, and the
declaration of effectiveness thereof, for securities under the Securities Act.

“Registrable Securities” means the shares of Class A Common Stock of the Company
received by each Holder (and issued in each Holder’s name) as of the Effective
Date in connection with the Merger Agreement and/or the MUPA; provided, however,
that any such shares will cease to be Registrable Securities when (i) a
Securities Act registration statement covering such Registrable Securities has
been declared effective and such Registrable Securities have been disposed of
pursuant to such effective registration statement, (ii) such Registrable
Securities are sold pursuant to Rule 144 under the Securities Act, as such rule
may be amended from time to time, (“Rule 144”), (iii) after such time as the
Registrable Securities become eligible for resale without volume or
manner-of-sale restrictions and without current public information requirements
pursuant to Rule 144 and the issuer thereof has caused its transfer agent to
remove any legends notated on the Registrable Securities, or (iv) this Agreement
is terminated in accordance with the terms set forth in Section 3.01 below.

“Registration Statement” means a registration statement contemplated by
Section 2.02 of this Agreement, including, any prospectus, amendments and
supplements to such registration or prospectus, including further pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

2



--------------------------------------------------------------------------------

“SEC” has the meaning set forth in Section 2.02 below.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, including
any and all fees, expenses and disbursements of counsel for, or advisors to, the
Holders.

“Trigger Event” has the meaning set forth in Section 2.01 below.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Trigger Events. The registration rights granted to the Holders in
Section 2.02 below shall in all respects be conditioned upon the occurrence of
either of the following events (each a “Trigger Event”): (i) the Company’s
termination of the Holder Representative’s employment with the Company without
Cause or termination of employment by the Holder Representative for Good Reason
(as such term is defined in that certain employment agreement by and between the
Company and the Holder Representative); or (ii) a Change of Control Event which
occurs within two (2) years from the Effective Date.

Section 2.02 Registration Rights. Subject to Section 2.04 below, upon the
occurrence of a Trigger Event, the Company shall, within thirty (30) days
following a written notice from the Holder Representative to the Company
invoking the Holders’ rights hereunder, prepare and file with the Securities and
Exchange Commission (the “SEC”) a Registration Statement covering the resale of
the Registrable Securities as would permit the sale and distribution of all of
the Registrable Securities. Any such Registration Statement prepared and filed
pursuant to this Section 2.02 shall be on Form S-3 (except if the Company is not
then eligible to Register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on Form S-1 or another appropriate form as
determined by the Company in its sole discretion in accordance with the
Securities Act and the rules promulgated thereunder and the Company shall
undertake to Register such Registrable Securities on Form S-3 as soon as
practicable following the availability of such form, provided that the Company
shall use commercially reasonable efforts to maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering such Registrable Securities has been declared
effective by the SEC). The Company shall (a) if such Registration Statement is
not automatically effective upon filing, use commercially reasonable efforts to
cause the Registration Statement filed by it to be declared effective under the
Securities Act as promptly as practicable after the filing, and (b) use
commercially reasonable efforts to keep such Registration Statement continuously
effective under the Securities Act until such date as all Registrable Securities
covered by such Registration Statement have ceased to be Registrable Securities.
Each Holder hereby acknowledges and agrees that if a Trigger Event does not
occur, or the Holder Representative fails to deliver timely notice to the
Company in accordance with Section 2.04 below, the Holders shall have no
registration rights of any kind and the Company shall not be under any
obligation to Register the Registrable Securities or file any Registration
Statement.

 

3



--------------------------------------------------------------------------------

Section 2.03 Registration Expenses. All expenses (other than Selling Expenses)
incurred by the Company in complying with its obligations pursuant to this
Agreement and in connection with the registration and disposition of Registrable
Securities shall be paid by the Company, including, without limitation, all
(i) registration and filing fees (including, without limitation, any fees
relating to filings required to be made with, or the listing of any Registrable
Securities on, any securities exchange or over-the-counter trading market on
which the Registrable Securities are listed or quoted); (ii) underwriting
expenses (other than fees, commissions or discounts); (iii) expenses of any
audits incident to or required by any such registration; (iv) fees and expenses
of complying with securities and “blue sky” laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with “blue sky”
qualifications or exemptions of the Registrable Securities); (v) printing
expenses; (vi) messenger, telephone and delivery expenses; (vii) fees and
expenses of the Company’s counsel and accountants; and (viii) Financial Industry
Regulatory Authority, Inc.’s filing fees (if any). In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties) and the expense of any annual
audits. All Selling Expenses relating to the offer and sale of Registrable
Securities registered under the Securities Act pursuant to this Agreement shall
be borne and paid by the Holders, in proportion to the number of Registrable
Securities included in such registration for each such Holder.

Section 2.04 Exercise; Lapse of Rights. To invoke the registration rights
granted to the Holders under this Agreement, the Holder Representative must
deliver a written notice to the Company within thirty (30) days following the
occurrence of a Trigger Event. This written notice must inform the Company that:
(i) a Trigger Event has occurred, (ii) the date on which the Trigger Event has
occurred, and (iii) the Holder Representative, on behalf of all of the Holders,
desires to exercise the registration rights granted to the Holders under this
Agreement. In the event the Holder Representative fails to deliver such notice
to the Company within this thirty (30) day period, all registration rights
granted to the Holders under Section 2.02 above shall lapse and shall be deemed
fully terminated and revoked by the Company in all respects.

Section 2.05 Holder Representative as Agent. Each Holder hereby expressly
appoints the Holder Representative as the agent of such Holder with full power
and authority to act on behalf of, and in the name of, such Holder in electing
to exercise any rights granted to any Holder hereunder or making any decision on
behalf of the Holders in respect of this Agreement. Each Holder agrees and
confirms that all actions taken by, and decisions made by, the Holder
Representative on behalf of the Holders shall be deemed fully approved and
authorized by such Holder in all respects. Each Holder further agrees and
confirms that the Company shall be entitled to rely on the appointment of the
Holder Representative as agent on behalf of all of the Holders hereunder and
that the Company shall not be liable to any Holder in any respect for any
decision made by the Holder Representative on behalf of all Holders or the
Company’s reliance thereon.

 

4



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.01 Term. This Agreement shall remain in full force and effect until
the earlier occurrence of the following: (i) the Company has Registered the
Registrable Securities in accordance with the terms of this Agreement; (ii) the
Holder Representative fails to deliver timely notice as required pursuant to
Section 2.04 hereof; and (iii) the Company and the Holder Representative
mutually agree to terminate this Agreement.

Section 3.02 Expenses. Each Party shall pay its own fees and expenses (including
attorneys’ and accountants’ fees and expenses) in connection with the
negotiation of this Agreement, the performance of its obligations hereunder and
the consummation of the transactions contemplated by this Agreement (whether
consummated or not).

Section 3.03 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail if sent during normal business hours of the recipient, and on the next
Business Day if sent after normal business hours of the recipient; or (d) on the
third day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the addresses indicated below (or at such other address for a Party
as shall be specified in a notice given in accordance with this Section 3.03):

 

If to the Company:   

The Boston Beer Company, Inc.

One Design Center Place, Suite 850

Boston, MA 02210

Attention: Tara L. Heath, Vice President, Legal and Deputy General Counsel

E-mail: Tara.Heath@bostonbeer.com

with a copy to (which shall

not constitute notice):

  

Nixon Peabody LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention: Frederick H. Grein, Jr.

E-mail: fgrein@nixonpeabody.com

If to the Holders:   

To the Holder Representative

c/o Sageworth

1861 Santa Barbara Drive

Lancaster, Pennsylvania 17601

Attention: Kyle Groft

E-mail: kgroft@sageworth.com

 

5



--------------------------------------------------------------------------------

with a copy to (which shall

not constitute notice):

  

McDermott Will & Emery LLP

500 North Capitol Street, N.W.

Washington, D.C. 20001

Attention: Marc Sorini and Thomas P. Conaghan

E-mail: msorini@mwe.com; tconaghan@mwe.com

Section 3.04 Assignment; Successors in Interest; No Third-Party Beneficiaries.
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. Except as expressly provided herein, the rights and obligations of this
Agreement may not be assigned or delegated by any Party without the prior
written consent of the other Parties. Nothing expressed or implied herein is
intended, or shall be construed, to confer upon or give any Person other than
the Parties and their respective successors and permitted assigns, any right,
remedy, claim, obligation or liability under or by reason of this Agreement, or
result in such Person being deemed a third-party beneficiary hereof.

Section 3.05 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 3.06 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

Section 3.07 Amendment and Waiver. This Agreement may only be amended, modified,
supplemented or waived with the prior written consent of the Company and the
Holder Representative. Each Holder hereby agrees and acknowledges that any such
amendment, modification, supplement or waiver of this Agreement, or any
provision hereunder, as consented to by the Holder Representative shall be
binding on all of the Holders. No waiver by any Party or Parties shall operate
or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 3.08 Complete Agreement. This Agreement (including Exhibit A attached
hereto) contains the complete agreement between the Parties with respect to the
subject matter contained herein, and supersedes any prior understandings,
agreements or representations by or between the Parties, written or oral, which
may have related to the subject matter hereof in any way.

Section 3.09 Counterparts. This Agreement and any signed agreement or instrument
entered into in connection with this Agreement, and any amendments hereto or
thereto, may be executed in one (1) or more counterparts, all of which shall
constitute one and the same instrument. Any such counterpart, to the extent
delivered by means of a facsimile machine or by

 

6



--------------------------------------------------------------------------------

.pdf, .tif, .gif, .jpeg or similar attachment to electronic mail (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No Party shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each Party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

Section 3.10 Governing Law; Jurisdiction. All matters relating to the
interpretation, construction, validity and enforcement of this Agreement shall
be governed by and construed in accordance with the domestic laws of the State
of Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdiction other than the State of
Delaware. Any suit, action or proceeding against the Company or any of the
Holders arising out of, or with respect to, this Agreement or any judgment
entered by any court in respect thereof shall be brought exclusively in the
courts of the State of Delaware (the “Designated Courts”), and the Parties
hereto accept the exclusive jurisdiction of the Designated Courts for the
purpose of any suit, action or proceeding. In addition, each Party hereby
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any judgment entered
by any of the Designated Courts and hereby further irrevocably waives any claim
that any suit, action or proceedings brought in the Designated Courts has been
brought in an inconvenient forum. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM,
OR COUNTERCLAIM IN ANY COURT (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH (i) THIS AGREEMENT OR THE
VALIDITY, PERFORMANCE, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR
(ii) THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION,
DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

Section 3.11 Further Assurances. Each of the Parties to this Agreement shall
execute and deliver such additional documents, instruments, conveyances and
assurances and take such further actions as may be reasonably required to carry
out the provisions hereof and to give effect to the transactions contemplated
hereby.

[SIGNATURE PAGE FOLLOWS]

 

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

The Company:    THE BOSTON BEER COMPANY, INC.    By:   

/s/ David A. Burwick

   Name:    David A. Burwick    Title:    President & Chief Executive Officer
The Holders:    SCIV IRREVOCABLE TRUST U/A/D 12/23/07    A/K/A SAMUEL A
CALAGIONE III AND    MARIAH CALAGIONE IRREVOCABLE    TRUST F/B/O SAMUEL A
CALAGIONE IV    DATED DECEMBER 23, 2007    By:   

/s/ David K. Kruft

   Name:    David K. Kruft    Title:    Vice President    By:   

/s/ Samuel A. Calagione, Jr.

   Name:    Samuel A. Calagione, Jr.    Title:    Co-Trustee    GCC IRREVOCABLE
TRUST U/A/D 12/23/07    A/K/A SAMUEL A CALAGIONE III AND    MARIAH CALAGIONE
IRREVOCABLE    TRUST F/B/O GRIER C CALAGIONE DATED    DECEMBER 23, 2007    By:
  

/s/ David K. Kruft

   Name:    David K. Kruft    Title:    Vice President

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

   By:   

/s/ Samuel A. Calagione, Jr.

   Name:    Samuel A. Calagione, Jr.    Title:    Co-Trustee    THE CALAGIONE
DYNASTY TRUST DATED    NOVEMBER 12, 2018    By:   

/s/ David K. Kruft

   Name:    David K. Kruft    Title:    Vice President    THE CALAGIONE FAMILY
TRUST DATED    DECEMBER 14, 2016    By:   

/s/ David K. Kruft

   Name:    David K. Kruft    Title:    Vice President    By:   

/s/ Samuel A. Calagione, III

   Name:    Samuel A. Calagione, III    Title:    Co-Trustee    AMENDMENT NUMBER
ONE AND    RESTATEMENT OF REVOCABLE TRUST    OF SAMUEL A. CALAGIONE III DATED   
NOVEMBER 12, 2018    By:   

/s/ Samuel A. Calagione, III

   Name:    Samuel A. Calagione, III    Title:    Trustee

The Holder Representative:

   SAMUEL A. CALAGIONE, III   

/s/ Samuel A. Calagione, III

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

The Holders

 

HOLDER’S NAME

  

HOLDER’S ADDRESS

  

TOTAL NUMBER OF REGISTRABLE
SECURITIES HELD BY HOLDER

SCIV Irrevocable Trust U/A/D 12/23/07

a/k/a Samuel A Calagione III and Mariah Calagione Irrevocable Trust f/b/o Samuel
A Calagione IV dated December 23, 2007

  

c/o Sageworth

1861 Santa Barbara Drive

Lancaster, Pennsylvania 17601

Attention: Kyle Groft

   35,719

GCC Irrevocable Trust U/A/D 12/23/07

a/k/a Samuel A Calagione III and Mariah Calagione Irrevocable Trust f/b/o Grier
C Calagione dated December 23, 2007

  

c/o Sageworth

1861 Santa Barbara Drive

Lancaster, Pennsylvania 17601

Attention: Kyle Groft

   35,719 The Calagione Dynasty Trust dated November 12, 2018   

c/o Sageworth

1861 Santa Barbara Drive

Lancaster, Pennsylvania 17601

Attention: Kyle Groft

   150,417 The Calagione Family Trust dated December 14, 2016   

c/o Sageworth

1861 Santa Barbara Drive

Lancaster, Pennsylvania 17601

Attention: Kyle Groft

   204,266 Amendment Number One and Restatement of Revocable Trust of Samuel A.
Calagione III dated November 12, 2018   

c/o Sageworth

1861 Santa Barbara Drive

Lancaster, Pennsylvania 17601

Attention: Kyle Groft

   943